Order entered June 19, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01532-CR

                      FELIX HERNANDEZ CISNEROS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-60536-U

                                        ORDER
      The Court GRANTS appellant’s June 14, 2013 motion to extend time to file his brief.

We ORDER appellant to file his brief by JULY 29, 2013.



                                                  /s/    LANA MYERS
                                                         JUSTICE